KRUEGER, Judge.
The offense is an assault with intent to murder with malice. The punishment assessed is confinement in the state penitentiary for a term of three years.
The record is before us without any bills of exceptions or any objections to the court’s charge and the evidence is sufficient to sustain the jury’s verdict. We note, however, that the trial court in pronouncing sentence upon appellant failed to make proper application of the indeterminate sentence. The sentence is therefore reformed to read that M. T. King, defendant, be confined in the state penitentiary for a period of time not less than two years nor more than three years.
With the sentence so reformed, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.